[tckfex1051.jpg] [tckfex1051.jpg]




200 S Victoria Ave.  Pueblo, CO 81003 719.569.7391







February 14, 2018







Gregory Lowe

President

Acorn Management Partners, LLC

4080 McGinnis Ferry Road, Suite 1101

Alpharetta, GA 30005




VIA Regular Mail and Electronic Mail




Re:  Agreement to Convert - Warrants




Mr. Lowe




You are being sent this letter (the “Letter Agreement”) as you are currently the
holder of Warrant shares of Grasshopper Staffing, Inc. (the “Company”).
Reference is made to the “Common Stock Purchase Warrant” issued March 29, 2016,
to Acorn Management Partners, LLC (“Acorn”), whereby the Company issued to Acorn
6,000,000 warrants as satisfaction of $5,000 in compensation owed to Acorn
pursuant to that certain “Professional Relations and Consulting Agreement dated
August 3, 2015 (the “Transaction Documents”).




By executing and delivering this letter, you agree to accept shares of
restricted common stock as described below as full compensation for all
outstanding Warrant shares and any other amounts owed to you under any
compensation associated with the Transaction Documents or any other agreements
not referenced that may provide you with any rights to Warrant shares and
include, but not limited to, any accrued dividends owed, Public Information
Failure, and any penalties associated with the Company’s failure to meet its
securities registration obligations. As of December 13, 2017, our records
indicate that you have the right to 6,000,000 Warrant shares.




You will hereby agree to automatically convert upon your signing of this Letter
Agreement (the “Automatic Warrant Conversion”), your 6,000,000 Warrant shares
into 1,000,000 restricted shares of Common Stock. Within ten (10) business days
of date of your signing this Letter Agreement, the Company shall send you
instructions on surrendering to the Company your original Warrants, provided,
however, the Automatic Warrant Conversion shall be effective on the signing of
our Letter Agreement whether or not you surrender your original Warrants, which
shall be null and void on such date.




By your agreement and acknowledgement below, this Letter Agreement shall serve
as written confirmation that:




1.

You agree to the terms of the Automatic Warrant Conversion.





--------------------------------------------------------------------------------




2.

You acknowledge and agree that upon the Automatic Warrant Conversion, the
Warrants shall be cancelled.




By signing below, this Letter Agreement shall serve as written confirmation that
you have reviewed this Letter Agreement (and consulted with your legal and tax
advisors to the extent you deemed necessary) and agree to the terms and
conditions of the Automatic Warrant Conversion as described herein. Upon the
signing of this letter agreement, you understand that you will be releasing and
discharging the Company and its affiliates from any and all obligations and
duties that such persons may have to you with respect to your Warrant shares,
including but not limited to, any registration rights associated with your
Warrant share ownership.




This Letter Agreement contains the entire understanding between and among the
parties and supersedes any prior understandings and agreements among them
respecting the subject matter of this Letter Agreement. In addition, you hereby
represent that you meet the requirements of at least one of the suitability
standards for an “accredited  investor” as that term is defined in Regulation D
promulgated under the Securities Act of 1933, as amended and that you have had
 the opportunity to obtain any additional information, to the extent the Company
has such information in its possession or could acquire it without unreasonable
effort or expense, necessary in connection with the matters set forth in this
Letter Agreement including, without limitation, information concerning the
financial .condition, results of operations, capitalization and business of the
Company deemed relevant by you or your advisors, if any, and all such requested
information to the extent  the Company had such  information in its possession
or could acquire it without unreasonable effort or expense, has been provided to
your full satisfaction. This Letter Agreement shall be governed by and construed
in accordance with the laws of the State of Nevada without regard to choice of
law principles. This Letter Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one and the same instrument. In case any provision of this Letter
 Agreement shall be held to be invalid, illegal or unenforceable, such provision
shall be severable from the rest of this Letter Agreement, and the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.




This letter evidences waiver by the undersigned with respect to any and all
defaults or events of default by the Company with respect to any failure by the
Company to comply with any covenants contained in the Transaction Documents
including, but not limited to, any registration rights associated with your
Warrant share ownership.




The parties hereby consent and agree that if this Letter Agreement shall at any
time be deemed by the parties for any reason insufficient, in whole or in part,
to carry out the true intent and spirit hereof or thereof, the parties will
execute or cause to be executed such other and further assurances and documents
as in the reasonable opinion of the parties may be reasonably required in order
more effectively to accomplish the purposes of this Letter Agreement.




***REMAINDER OF PAGE INTENTIONALLY LEFT BLANK***


























--------------------------------------------------------------------------------




Please indicate confirmation of the terms provided herein by executing and
returning this letter in the space provided below.

 

Very truly yours,




GRASSHOPPER STAFFING, INC.







By:  /s/ Melanie Osterman

Name: Melanie Osterman

Title: Chief Executive Officer




Date: 2/14/18




ACCEPTED AND AGREED:




(WARRANT HOLDER)




/s/ Gregory Lowe

Name: Gregory Lowe

Title: President




Date: 2/21/2018








































































